UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):November 14, 2007 ATHEROGENICS, INC. (Exact Name of Registrant as Specified in its Charter) Georgia 0-31261 58-2108232 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification Number) 8995 Westside Parkway Alpharetta, GA30004 (Address of principal executive offices) Registrant's telephone number, including area code (678) 336-2500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Consistent with our agreement last week with the U.S. Food and Drug Administration (FDA) to remove the 300mg dose of AGI-1067 from our ANDES clinical trial, the FDA has formally notified the Company that it is issuing a partial clinical hold on the 300mg dose.A partial clinical hold will require the Company to obtain prior approval from the FDA before commencing any further testing of the 300mg dose.The ANDES trial is continuing with the 150mg and 75mg doses. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ATHEROGENICS, INC. Date:November 15, 2007 /s/MARK P. COLONNESE Mark P. Colonnese Executive Vice President, Commercial Operations and Chief Financial Officer
